DISSENTING OPINION.
NORTONI, J.
The defendant was convicted on a charge of selling intoxicating liquors in violation of the local option law, and after unsuccessful motions for new trial and in arrest of judgment, appeals to this court. There is no question raised with respect to the indictment, trial and conviction other than challenging the adoption of the local option law. The defendant maintains here as he did in the circuit court, that the local *71option law is not in force in Christian county, and in support of this contention, points us to what he terms several irregularities in the antecedent proceedings leading up to the publication of notice declaring the same to have been adopted, etc. We have examined each of the questions presented. There are but two of them, however, which merit discussion in the opinion, and we will therefore give an opinion on these two only, without commenting upon the others.
It appears that on the 4th day of May, 1905, a petition was presented to the county court praying in substance that the proposition of adopting the local option law be submitted to the voters of that county. Upon an examination in this behalf, the county court found such petition to have been signed by “one-tenth of the qualified voters and taxpayers of Christian county, Missouri” and upon such finding, ordered an election for July 10th, “to determine the proposition whether or not spirituous and intoxicating liquors, including wine and beer, should be sold” in that county and looking to the adoption of the local option law, as found in secton 3027-3035 inclusive, R. S. 1899. The election was held, a majority of the votes cast were in favor of the propositon stated, and in due time the county court published the result, in accord with section 3031, R. S. 1899, whicli operated to put the provisions of the la,w in force provided the requisite antecedent steps were had in accordance with the statute. The defendant argues that the judgment and order of the county court of date May 4th, by which it submitted the proposition to adopt the law and ordered the election thereon, is void for the reason that it appears on the face thereof that such order and judgment are not predicated upon the petition of one-tenth of the qualified voters of such county, as contemplated in section 3027, supra. The provisions of the statute pertinent here are as follows:
“Upon application by petition, signed by one-tenth *72of the qualified voters of any county who shall reside ontside of the corporate limits of any city or town having at the time of such petition, a population of twenty-five hundred inhabitants or more, who are qualified to vote for members of the Legislature, in any county in this State, the county court of such county shall order an election to be held in such county at the usual voting precincts for holding any general eléction for State officers, to take place within forty days after the reception of such petition, to determine whether or not spirituous and intoxicating liquors, including wine and beer, shall be sold within the limits of such county lying outside of such corporate limits of such city or town.”
(The record shows there is no city or town in Christian county having a population of 2,500 inhabitants or more. This is an unimportant circumstance, however.) Now it is manifest from the provisions quoted that it is only upon presentation of a petition signed by one-tenth of the qualified voters^ as indicated, that the county court is authorized to submit the proposition to the voters and order the election contemplated in the local option statutes. In other words, the presentation to the county court of the petition signed by one-tenth of the qualified voters is the fact which confers jurisdiction upon that tribunal and until such petition is presented, the court is without any authority whatever over the subject-matter of the proposed local option. [State ex rel. v. Bird, 108 Mo. App. 163, 83 S. W. 284.] And indeed it is very true as a proposition pertaining to courts of limited and inferior jurisdiction that all jurisdictional facts must appear affirmatively upon the face of the record in order to validate and sustain the action of such courts against a direct assault. Or, in other words, when the proceedings of such courts are subjected to direct attack, the law will not presume in their favor. Nothing will be considered to he within their jurisdiction by presumption of law, but, on the contrary, *73in such cases the jurisdiction must affirmatively appear by their record. [State ex rel. v. County Court of Cooper County, 66 Mo. App. 96; Rouse v. Wood, 57 Mo. App. 560.] Wherefore, it is argued by defendant that inasmuch as the county court record discloses that it found such petition was signed by “one-tenth of the qualified voters and taxpayers” instead of one-tenth of the qualified voters, as contemplated by the statutes, it is manifest therefroni that it had no jurisdiction in the first instance to order an election and therefore the order of the court predicated upon such petition and all subsequent acts thereunder are void and of no force. In response to this argument, the thought is suggested, however, that in proceedings such as this, where the validity of the order of the county court is attacked collaterally only, the presumption of correct action which attends all official conduct must be indulged with respect to the order of the county court in that behalf, and will prevail. Indeed, there is a marked distinction with respect to these matters pertaining to the jurisdiction of such courts when subjected to direct and collateral attack. While it is true, as stated, that jurisdictional facts must appear on the face of the record, when the proceeding is subjected to a dircét attack, the principle finds its limitation there, and is without influence in those cases where the record is assailed collaterally, as here. And it is the law that where a court of limited jurisdiction is required to find'the existence of a fact m pais in order to authorize its further procedure in a given instance, and its records are silent as to whether or not such fact was found to exist, the law will not presume, in a collateral proceeding, for the purpose of overthrowing its jurisdiction and undoing such procedure, that such fact did not exist. This follows as a necessary correlative of the principle which presumes correct conduct generally until the. contrary is made to appear. The universal presumption of right acting attending official bodies always, *74in the absence of a showing to the contrary, will therefore prevail in favor of the county court’s order, and it will not be presumed that such facts did not exist and were not made to appear to it, until the contrary is established in a direct proceeding. This has been pointedly decided in local option and other cases. [See State v. Searcy, 39 Mo. App. 393; State v. Searcy, 46 Mo. App. 421-427; State v. Searcy, 111 Mo. 236, 20 S. W. 186; State ex rel. v. Weeks, 38 Mo. App. 566; State v. Dugan, 110 Mo. 138, 19 S. W. 195; State v. Evans, 83 Mo. 319.] In Leonard v. Sparks, 117 Mo. 103, 22 S. W. 899, the cases are reviewed and the doctrine ably presented. See also the well-considered case of Hadley v. Bernero, 103 Mo. App. 549, 78 S. W. 64. It is obvious that were the record of the county court entirely silent on the question as to whether or not one-tenth of the qualified voters signed the petition, the case would fall within the influence of the principle last stated, and the presumption of right acting attending the official conduct of the county court would prevail to the extent stated, and in this collateral proceeding, it would not be presumed that such court had not found the fact of one-tenth of the qualified voters having signed the petition, before it assumed to proceed further and order an election, which it was authorized to order only upon finding that such petition was so signed, for we cannot, from the silence of the record, presume that the court had acted upon an insufficient petition and. contrary to the provisions of the statute. But such is not the case before the court. The record is not silent on the question. On the contrary, it recites on its face what the court did find with respect to those persons who had signed the petition, and its recitals in this behalf import, as do records generally, absolute verity. It recited that the court found the petition to have been signed by “one-tenth of the qualified voters and taxpayers.” The court thus having recited upon its records what it did find *75with respect to this jurisdictional fact, does the recital contained in the order show on its face that it is void for want of jurisdiction, or, to state the question more pointedly, does the record show on its face that the court predicated its order upon a petition signed by less than one-tenth of the qualified voters? If the whole record does so show, then the court was without authority to order the election and all subsequent proceedings had under such order are void and: of no force or effect, for it is the law that if the whole record shows affirmatively on its face that the court had no jurisdiction over the subject-matter, the judgment and order of the court and all subsequent proceedings thereunder are void, and as such, open to successful attack in a collateral proceeding. [Adams v. Coweles, 95 Mo. 501, 8 S. W. 711; Hope v. Blair, 105 Mo. 85, 16 S. W. 595; Becker v. Lidwell, 63 Mo. App. 586.] The court found the petition to have been signed by one-tenth of the qualified voters and taxpayers. Now, while it is true that ordinarily there are many qualified voters in a county who are not taxpayers, yet w’e do not know this to be true of Christian or any other county. It is not a fact of which the courts are judicially cognizant. The converse of the proposition may be true; it is not impossible although it may be improbable; and it may have been that every qualified voter of that county was a taxpayer and every taxpayer a qualified voter, and therefore the two classes of qualified voters and taxpayers be identical. If such be the truth with respect to the matter, the order of the county court stated a truth and the petition was signed by one-tenth of the qualified voters, and was also signed by one-tenth of the taxpayers. So signed, it would certainly be good. Again, admitting the class denominated qualified voters to be several hundred less than the class denominated taxpayers, as is usually the case, inasmuch as many of the female residents of the county who are not qualified voters under our laws, are taxpayers, it *76may have been that the petition contained the signatures of one-tentli of the qualified voters and enough more of the same class to also constitute one-tenth of the taxpayers, and upon this hypothesis, it would be sufficient to support the jurisdiction' of the county court to submit the question and order an election. It must be remembered that a proper application of the principle respecting the presumption to be indulged in favor of correct action by the county court, on this fact in pais in this collateral proceeding, precludes this and every other court from pronouncing judgment against the sufficiency of the county court’s record on the question presented unless it is affirmatively shoicn on the face of the record that the county court did not have jurisdiction, and with the case in this posture, we are not at liberty to presume for the purpose of overthrowing-jurisdiction, that-one tenth of the qualified voters and taxpayers are not identical nor that the county court did not find the petition to have been signed by one-tenth of each class mentioned, even though the classes are not identical. While it is our duty to give to the words “one-tenth of the qualified voters and taxpayers” their usual and ordinary significance, we are persuaded that those words as here employed may bear several constructions which are not unnatural to say the least, and the mere fact that they are susceptible of several meanings in this connection is not sufficient to overthrow the jurisdiction of the county court, for to do so, it must affirmatively appear on the face of the county court record that the court did not have jurisdiction, or in other words, that the petition was found not signed by one-tenth of the qualified voters. Now the words “qualified voters and taxpayers” are ambiguous indeed, and it is impossible to determine therefrom just what per cent of the legal voters ajad just what per cent of the taxpayers were found to have signed, provided less than one-tenth of the voters signed the petition, and the deficiency was made up of non*77voting taxpayers. But this does not. appear nor does it affirmatively appear on the face of the record that less than, one-tenth of the qualified voters had signed the petition; or in other words, the county court may have found of that larger class of voters and taxpayers combined, one-tenth petitioned, and that this one-tenth of the larger class was made up of one-twentieth of the smaller ciass of qualified voters and one-twentieth of the other class of taxpayers, yet such does not affirmatively appear and unless it does appear that the county court found the petition to have been signed by less than one-tenth of the qualified voters, the conclusive presumption of law in this collateral proceeding sustains the jurisdiction of the county court and removes the case from within the influence of the principle sought to be invoked against it. For aught we know, although it may be improbable, one-tenth of the qualified voters and one-tenth of the taxpayers of Christian county may at that time have been identical. The record shows nothing to the contrary and we have no right to presume in this case in order to overthrow the jurisdiction; or, as said before, the county court may have found the petition to have been signed by one-tenth of the qualified voters of Christian county, .each and every one of whom was a taxpayer as well as a qualified voter. Under such finding, the petitioners would be both qualified voters and taxpayers; and if this hypothesis be true, the fact that the court so found and recited in its record in substance that such qualified voters were also taxpayers, could avail nothing against the jurisdiction of the court inasmuch as the words “and taxpayers” could be stricken therefrom, as surplusage, such additional qualification not being required by the statute. We are not authorized to, nor do we favor overthrowing the will of the majority of the voters of that county, expressed at the polls, in adopting the local option law, by presuming, either, first, that the county court did, not find the peti*78tion to have been signed by one-tenth of the qualified voters who were also taxpayers, which indeed is quite probable as a matter of fact; or by presuming, second, that the qualified voters and taxpayers of the county Avere not identical, even though the last proposition be quite improbable. While it is improbable, it is not impossible and it should not be presumed for the purpose óf overthrowing the jurisdiction in this collateral proceeding. The assignment of error should therefore be overruled.
2. The petition addressed and presented to the county court on which the order for the local option election was based, prayed that court “to submit to the voters of said Christian county a proposition to vote on the question whether dramshop licenses shall not be granted in such county, commonly called local option, according to section 3027, R. S. 1899 of Missouri.” Section 3027 referred to in the petition provides that the proposition to be voted upon at such election is “to determine whether or not spirituous and intoxicating liquors, including wine and beer, shall be sold.” It is insisted by defendant that the petition was insufficient to authorize the county court to take cognizance of the matter and to support the order for an election, inasmuch as it did not recite the proposition at least substantially as in the statute provided, and that it prayed the court to submit the proposition “whether dramshop licenses shall not be granted,” etc. It is true that the petition is not as artistically draAvn as it might have been and that it did refer to the dramshop licenses as quoted, but it is also true that it qualified or explained such reference to dramshop licenses, etc., by adding the words: “commonly called local option, according to section 3027, R. S. Í899, of the State of Missouri.” It is very Avell settled that the courts of this State take judicial notice that there is but one local option law in Missouri and that its provisions are to prohibit the sale *79of intoxicating liquors by dramshop keepers in counties where it is adopted and therefore the proposition of its adoption would necessarily involve the proposition whether dramshop licenses should not be granted. [State v. Munch, 57 Mo. App. 207.] And such law was properly referred to by the employment of the words “local option law,” and reference to section 3027, supra, which is the first and principal section of the act pertaining to the submission of the proposition of its adoption to the voters, etc. It is manifest from the language of the petition, reference to the local option law and express mention of section 3027, supra, that the petition sought and prayed the court to submit the' proposition “to determine whether intoxicating liquors, including wine and beer, should be sold,” as contemplated by the section of the statute referred to. [State ex rel. v. Weeks, 38 Mo. App. 572; State v. Smith, 38 Mo. App. 618.] That the county court so understood and treated it, is obvious from the record or recital in its order made on that day by which it submitted the proposition in the identical language of the statute mentioned. The petition is sufficient and this assignment should be overruled. Finding no reversible error in the record, I am of the opinion the judgment should be affirmed.
The above and foregoing was prepared and tendered by me as a statement of the case and the opinion of the court on the several questions arising on the record. My associates entertaining another view, as indicated in the opinion of the court given by Judge Goode, declined to concur therein, therefore the same is most respectfully filed as the reasons actuating my dissent.
I deem the majority opinion in this case and the judgment of the court herein to be in conflict with the principles announced in the case of State v. Searcy, 111 Mo. 236, 20 S. W. 186, and State v. Dugan, 110 Mo. 138, 19 S. W. 195, decided by our Supreme Court and therefore respectfully request that the cause be certified to the Supreme Court for final determination.